Case: 19-10681      Document: 00515382920         Page: 1    Date Filed: 04/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 19-10681                                 FILED
                                  Summary Calendar                           April 15, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ABDUL DAMAL CHAPPELL,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:00-CR-250-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Abdul Damal Chappell (also known as Chris Ryan Jackson), argues on
appeal that his 24-month revocation sentence, which is below the range
recommended by the policy statements in the Sentencing Guidelines and the
statutory maximum, is substantively unreasonable because the district court
failed to give adequate consideration to his “exceptional history and
characteristics.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10681     Document: 00515382920       Page: 2    Date Filed: 04/15/2020


                                    No. 19-10681

      When, as here, the defendant advocated before the district court for a
sentence shorter than the one imposed, this court reviews the sentence for
reasonableness under the plainly unreasonable standard of review.                See
Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020); United States
v. Warren, 720 F.3d 321, 326 (5th Cir. 2013).           This court considers the
substantive reasonableness of the sentence imposed under an abuse-of-
discretion standard. Warren, 720 F.3d at 332; see also United States v. Miller,
634 F.3d 841, 843 (5th Cir. 2011). If the sentence is unreasonable, then this
court will consider whether “the error was obvious under existing law.” Miller,
634 F.3d at 843.
      Chappell has failed to show that his revocation sentence is substantively
unreasonable.      The   district    court   specifically    considered   Chappell’s
“exceptional history and characteristics,” including his service to the
community. See United States v. Kippers, 685 F.3d 491, 498 (5th Cir. 2012).
The totality of the circumstances reflects that the district court did not fail to
account for a factor that should have received significant weight, give
significant weight to an irrelevant or improper factor, or commit a clear error
of judgment in balancing the § 3553(a) factors. See Warren, 720 F.3d at 332.
Chappell’s arguments amount to no more than a request for this court to
reweigh the § 3553(a) factors, which this court will not do as the district court
is “in a superior position to find facts and judge their import under § 3553(a).”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2